Woods, J.
The trustee is undoubtedly shown to have received property under such circumstances as would render him chargeable in this process, unless enough appears from his disclosure, to show that he has a right to retain it by reason of just and equitable claims upon the principal for money advanced for board or other things.
On this head his disclosure is the only evidence in the case. It is his own language, and therefore according to the rule which prevails in analogous cases, must bear a construction adverse to himself, if its terms are of doubtful import. But this rule of interpretation does not go so far as to justify us in distorting his expressions, or seeking to attach to them a meaning which is foreign to their ordinary import. Kelley v. Bowman, 12 Pick. 887; Lamb v. Franklin Manuf’g Co., 18 Maine 187.
It appears very plainly from the disclosure, that the trustee paid out for his father and at his request the several sums of money which he names. Some of these sums were debts against the father, the defendant alone, aud others stood against him and another son, Abner Hyde, who^had contracted them jointly.
It is not easy to see how these two classes of debts, or rather payments, can be distinguished from one another with reference to the right of this trustee to claim and enforce an indemnity against the defendant, who was liable himself for the whole amount, and who had requested and procured the trustee to pay them.
*495The important item of board amounting to $780, was the accumulation of twelve years, at the not unreasonable rate of $1.25 per week. The fact that the son received his father into his house from a laudable desire to save him from becoming a public burden, or from any humane consideration, and that he did not cherish a strong hope of being ultimately repaid for the trouble and expense of his maintenance, does not diminish the force of the fact that is distinctly brought out in the disclosure, that the old man from the first promised to pay him out of any means that he might afterward possess, and mentioned his expectations from the estate of his brother in the event of surviving him, as a possible source from which this reasonable obligation might be discharged.
The disclosure is very distinct to the point that the defendant promised to pay for the board and for the sums disbursed for him by the trustee. It also shows that when the son was to set forward upon his journey to Connecticut for the purpose of securing the property of the deceased relative, his father having furnished him with the necessary powers to act in his name, expressly told him that he might retain for his own use whatever he might obtain.
"We are not to suppose words to be uttered without some significancy, and some purpose; and it is difficult to place any construction upon this language, unless we suppose that it was the intention of the defendant to make an appropriation of what might have descended to him from his brother, to the honest purpose to which he had consecrated it while it remained in contingency.
If that be a just inference to be drawn from the language used, of which we entertain no doubt, the objection of the statute of limitations fails; for here was an express assignment of a fund to pay an acknowledged debt.
There is no apparent ground for the suggestion of fraud or collusion between the trustee and the defendant, which has been made in the argument. If the trustee was a *496creditor of the defendant before tbe money passed into his bands, it was consistent with honesty that they should unite in a purpose to give tbe trustee a preference over other creditors; and this is all that has been done.
Tbe conclusion therefore is, that tbe trustee has fully accounted for all that be has received and must be discharged.

Trustee discharged.